Citation Nr: 0702733	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
and wrist condition.

2.  Entitlement to service connection for a bilateral finger 
condition.

3.  Entitlement to service connection for a leg condition.

4.  Entitlement to service connection for a bilateral knee 
condition.  

5.  Entitlement to service connection for a back condition, 
to include scoliosis. 

6.  Entitlement to service connection for a hernia.

7.  Entitlement to service connection for residuals of broken 
toes on the left foot.

8.  Entitlement to service connection for a stomach 
condition.

9.  Entitlement to service connection for a neck condition.

10.  Entitlement to service connection for a skin condition, 
to include pseudofolliculitis barbae and keloid formation.

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1969 and from June 1971 to December 
1974.  He also had active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the Army Reserves and 
National Guard until retiring in September 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
Per the veteran's request, a hearing before the Board was 
scheduled in September 2005, but he failed to appear for it.  
He has not explained his absence or requested to reschedule 
the hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.702(d) (2006).

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for service connection for a 
skin condition, this claim is being REMANDED to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part concerning this claim.  
The Board, however, will adjudicate his remaining claims. 




FINDINGS OF FACT

1.  There is no medical evidence suggesting the veteran's 
bilateral hand, wrist, finger, leg, and knee conditions 
either originated in service or are otherwise causally 
related to his military service.

2.  The medical evidence indicates the veteran's preexisting 
scoliosis did not increase in severity during his military 
service beyond its natural progression; and, there is no 
medical evidence suggesting degenerative disc disease (DDD) 
of the lumbar spine either originated in service or is 
otherwise causally related to his military service.  

3.  The medical evidence of record indicates the veteran does 
not currently have residuals resulting from broken toes or 
from December 1994 hernia surgery.

4.  There is no medical evidence suggesting the veteran has a 
stomach or neck condition that either originated in service 
or is otherwise causally related to his military service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hand, wrist, finger, leg, and 
knee conditions were not incurred or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran's back condition was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.306.

3.  The veteran does not currently have residuals resulting 
from broken toes or the December 1994 hernia surgery.  38 
U.S.C.A. §§ 101(24), 106, 1110, 5103A, 5107; 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303.

4.  The veteran's stomach and neck conditions were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The RO provided the veteran with a VCAA notice letters in 
November 2002, May 2003, and January 2004.  The letters 
apprised him of the type of evidence needed to support his 
claims that was not on record at the time of the letters, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the "fourth element" mentioned 
above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. at 130 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (Mayfield III). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate downstream disability ratings or effective dates 
to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (Mayfield III).  Here, VCAA notice 
was provided in November 2002, May 2003, and January 2004, so 
prior to the RO's initial decision in September 2004.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield III.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA treatment records.  
In addition, medical records were obtained from Walter Reed 
Army Hospital, Holy Cross Hospital, and Lenoir Memorial 
Hospital.  And although scheduled, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131; see also Mercado-Martinez v. West, 11 Vet. App. 
at 419.  In other words, service connection is available for 
injuries, but not diseases, sustained on INACDUTRA.  Brooks 
v. Brown, 5 Vet. App. 484 (1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

Entitlement to Service Connection for Bilateral Hand, Wrist, 
Finger, Leg and Knee Conditions

The veteran's SMRs are indicate the veteran complained of a 
sore knee in February 1969, a laceration of the left hand in 
July 1969, leg pain in January 1972, laceration of the 
fingertips of the left hand in February 1972, and skinned 
knees in March 1972.  The report of the November 1974 
physical examination given prior to his separation from his 
second period of active duty indicates his lower and upper 
extremities were normal, except a scar was noted on his left 
hand.  On the Report of Medical History, he did not note any 
pain associated with his hands, wrists, fingers or knees.  So 
apparently these prior injuries had resolved prior to his 
separation from active duty.  He noted, however, that he had 
occasional leg cramps.  There was no mention of any chronic 
condition associated with these leg cramps.  Furthermore, 
there has been no record of treatment for leg cramps since he 
separated from active duty.  When the fact of chronicity in 
service is not adequately supported or may be legitimately 
questioned, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see, 
too, Savage v. Gober, 10 Vet. App 488. 495 (1997).  

The VA outpatient treatment (VAOPT) records indicate the 
veteran first began to complain of chronic joint pain in his 
hands, wrists, fingers, and knees in 2002.  In November 2002, 
he was diagnosed with degenerative joint disease (DJD), 
i.e. ,arthritis, in both thumbs.  He was also diagnosed with 
chondromalacia patellae and early DJD in both knees.  A 
December 2002 VAOPT record notes osteoarthritis in his knees, 
hips, hands, and wrists.  The onset of the arthritis occurred 
28 years after he separated from active duty so the 
presumptive provisions for service connection for a chronic 
disease do not apply here.  Furthermore, there is no evidence 
that these conditions were incurred during a period of 
ACDUTRA or INACDUTRA.

The records from Holy Cross Hospital indicate he was later 
diagnosed with gout in February 2004 after complaining of 
chronic pain and swelling in his hands, wrists, and fingers.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
bilateral hand, wrist, finger, leg, and knee conditions to 
his service in the military that ended many years ago.  Id.  
And unfortunately, there is no competent medical evidence 
on record establishing this necessary link.  Rather, the 
medical evidence on record establishes that these 
disabilities are unrelated to his military service.  

For these reasons and bases, the claims for service 
connection for bilateral hand, wrist, finger, leg, and knee 
conditions must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to Service Connection for a Back Disorder 

The veteran's SMRs indicate scoliosis was noted at the August 
1967 pre-induction physical.  This preexisting condition was 
mild, asymptomatic, and did not disqualify him from military 
service.  In March 1968, he complained of a two-week history 
of low back pain.  It was noted he had marked lordosis with 
non-radiating, left lumbar pain.  In July 1968, it was noted 
that he had pain radiating from his low back into both legs, 
which was believed to be secondary to muscle strain.  In 
January 1969, it was noted that he had "low back syndrome" 
with mild scoliosis.  On his October 1969 Report of Medical 
History, which he filed out prior to separating from his 
first period of active duty, he noted that he had recurrent 
back trouble.  On objective physical examination, however, it 
was only noted that he had scoliosis, which was mild and 
asymptomatic.  

The report of the June 1971 physical examination given at the 
beginning of the veteran's second period of active duty 
indicates he had scoliosis, but on the Report of Medical 
History, he denied having recurrent back pain.  So it appears 
whatever low back pain he had during his first period of 
active duty had resolved prior to entering his second period 
of active duty (i.e. during the 1 1/2 year interim).  During 
his second period of active duty, he had only one complaint 
of low back pain.  In October 1972, he complained of low back 
pain, but on objective physical examination his back was 
within normal limits.  The report of the November 1974 
physical examination given prior to his separation from 
active duty indicates his spine was normal (aside form the 
preexisting scoliosis) and the associated Report of Medical 
History that was filled out and signed by him indicates he 
denied having recurrent back pain.

The records from Holy Cross Hospital indicate the veteran 
complained of low back pain in February 2004.   An X-ray 
revealed DDD of the lumbar spine and an osteophyte on the 
right side at the L3-4 vertebral space.  

With regard to the veteran's scoliosis, there is no evidence 
that this preexisting condition increased in severity during 
his military service.  As mentioned, at the November 1974 
physical examination, which was given prior to his separation 
from his second period of active duty, he denied any 
recurrent back pain.  His scoliosis was noted to be mild and 
asymptomatic - the same notation that was initially given 
when entered his first period of active duty in August 1967.

With regard to the DDD of the lumbar spine, this was first 
diagnosed in February 2004.  There is no competent medical 
evidence linking this disability to the veteran's military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  

Although the duty to assist provisions of the VCAA include 
the duty to provide medical examinations or obtain opinions, 
this is true only if it is determined necessary to decide a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this case, obtaining a medical opinion is not necessary 
because there is no competent evidence indicating the 
veteran's DDD may be associated with his military service.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For these reasons and bases, the claim for service connection 
for a back condition, to include scoliosis, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. 
at 519.


Entitlement to Service Connection for a Hernia and  Residuals 
of Broken Toes of the Left Foot

The veteran claims he injured his toes in 1997 while on 
ACDUTRA at Camp Blanding, Florida.  He said several toes were 
broken when an ice chest fell on his foot and he was later 
treated at Walter Reed Medical Center (see his October 2004 
and January 2005 statements (VA Form 2005).  

An individual sick slip (DD Form 689) dated in June 1997 
indicates the veteran fractured his right second toe and was 
placed on limited duty.  Although he has claimed he broke 
toes on his left foot  - this record indicates it was 
actually the right foot.  Regardless, since there are no 
other records involving fractured toes - it is assumed that 
this is the incident he was referring to when he filed the 
claim.

It is not clear whether this incident occurred during ACDUTRA 
or INADUTRA because the RO did not obtain information 
regarding his periods of ACDUTRA or INADUTRA.  The sick slip 
does indicate the injury was "in the line of duty."  But 
regardless, even assuming that this incident did occur during 
ACDUTRA or INADUTRA, there is no evidence that he sustained 
any residuals as a result of this injury.  In other words, 
there is no evidence of a chronic disability as a result of 
the fractured second toe on the right foot.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

With regard to the veteran's claim for a hernia, the evidence 
indicates he underwent surgery in December 1994 to repair an 
umbilical hernia (see VA's December 1994 discharge summary).  
There is no evidence the hernia was incurred during a period 
of ACDUTRA or INADUTRA.  And furthermore, there is no 
evidence he has had any residuals from this surgery.  

For these reasons and bases, the claims for service 
connection for a hernia and residuals of broken toes must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519.


Entitlement to Service Connection for Stomach and Neck 
Conditions

The veteran's SMRs are unremarkable for complaints of stomach 
pain or a chronic stomach condition.  Records from Holy Cross 
Hospital indicate the veteran complained of abdominal pain 
and constipation in February 2004, and was diagnosed with 
gastroesophageal reflux disease (GERD) in March 2004.

Other than papules associated with pseudofolliculitis barbae, 
the veteran's SMRs do not indicate he was diagnosed with a 
neck condition during his military service.  He complained of 
neck pain in July 1974 and was diagnosed with strep throat, 
which apparently resolved.  

The December 1994 VA discharge summary indicates the veteran 
had a posterior aruicular mass that was occasional painful 
and radiated down his neck.  There is no evidence, however, 
that this was incurred during active duty, ACDUTRA, or 
INDUTRA.  

A July 2002 VAOPT record indicates the veteran had a bone 
spur of the cervical spine at the C4-5 level.  This was 
believed to be associated with his complaints of neck and 
shoulder pain.  There is no evidence that the bone spur was 
incurred during active duty, ACDUTRA, or INDUTRA.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his stomach 
and neck conditions to his service in the military that ended 
many years ago.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.  

For these reasons and bases, the claims for service 
connection for stomach and neck conditions must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. 
at 519.


ORDER

The claims for service connection for bilateral hand and 
wrist, finger, leg, and knee conditions; a back condition, to 
include scoliosis; residuals of broken toes and a hernia; and 
stomach and neck conditions; are denied.




REMAND

The veteran's SMRs indicate he was treated for recurrent 
pseudofolliculitis barbae and acne keloidalis during while he 
was on active duty in the 1960s.  This condition was also 
noted during his reserve duty in the 1980s and 1990s.  

More recently, VAOPT records from 2002 note on the veteran's 
"problem list" that he had folliculitis.  The 2004 records 
from Holy Cross Hospital, however, indicate he did not have 
any skin problems.  Since he had this condition during 
military service and has had this condition intermittently 
since his military service, additional medical evidence is 
needed in order to decide this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, a remand 
is necessary so a VA medical examination and opinion can be 
obtained to determine whether he currently has any chronic 
skin conditions, and, if so, whether any of these conditions 
were incurred or are related to his military service.

Accordingly, the claim for service connection for a skin 
condition is REMANDED for the following additional 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has any current skin 
conditions, including pseudofolliculitis 
barbae and acne keloidalis.  If he does, 
the examiner is asked to express an 
opinion on whether any current skin 
condition is at least as likely as not 
(meaning 50 percent probability or 
greater) related to the veteran's military 
service.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


